DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 10, 2021.  Claims 1 – 25 are pending and examined below.

Response to Arguments
Applicant’s response arguments, with regards to claims 1 - 25, filed on August 10, 2021 are presented below.

On page 9 of the Applicant’s response, the Applicant argues the recited claims do not merit a 35 U.S.C. § 101 rejection.
Examiner respectfully disagrees with the Applicant.  The Examiner maintains that independent claims 1, 13, and 25 comprise a mental process of determining wherein when the aircraft needs to jettison/burn-up excess fuel, the aircraft then subsequently determines a location to do so.  During circumstances where fuel has exceeded a maximum landing weight, pilots routinely navigate to geolocations, where they can navigate and perform flight travel to either safely consume and / or jettison excess fuel. The emergency solution data structure is equivalent to using a checklist to perform the mental steps.  The steps of navigating the aircraft to that location, dumping the fuel, and 

On page 18 of the Applicant’s response, the Applicant argues that Mohan fails to teach or suggest “generating an aircraft emergency solution data structure, the aircraft emergency solution data structure based at least in part on the in-flight emergency notification data structure, aircraft location coordinates, and an aircraft attribute data structure, as recited in claim 13.
Examiner respectfully disagrees with the Applicant’s assertion.  Mohan describes wherein the holding pattern is going to be based on the location of the aircraft and the location of the holding pattern.  (See at least Figs. 2 - 4, ¶0022, ¶0025, and ¶0033.  In particular, see Fig. 2.  See ¶0022, and ¶0025.

On page 18 and 23 of the Applicant’s response, the Applicant further argues that Mohan is silent regarding wherein the aircraft emergency solution data structure comprises excess fuel solution location coordinates, one or more of a fuel burn instruction or a fuel jettison instruction, and an excess fuel amount, as recited in claim 1.
Again, Examiner respectfully disagrees with the Applicant’s assertion.  Mohan describes wherein the holding pattern is going to be based on the location of the aircraft and the location of the holding pattern, which also entails excess fuel solution location coordinates, a fuel burn instruction or a fuel jettison instruction, and an excess fuel 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Moravek et al. (U.S. Pub. No. 2017/0229024 A1) discloses technologies for generating a route that facilitates navigating a vehicle to a diversion destination while satisfying applicable safety thresholds or other constraints, such as a maximum landing weight. One exemplary method of facilitating an aircraft landing at a diversion airport involves obtaining a current position of the aircraft, identifying a landing threshold influenced by a characteristic of the aircraft, obtaining one or more constraints associating with diverting to the diversion airport, and determining a route from the current position to the diversion airport based at least in part on the landing threshold and the one or more constraints. (See Figs. 3 - 4, ¶0043 - ¶00457.  In particular, see Fig. 3 ~ process method steps 300 - 310. See ¶0044 - ¶0045.) The route satisfies the constraints and results in a predicted value for the aircraft, e.g., a predicted aircraft landing weight, that satisfies the landing threshold.

Please see detailed rejections below.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:


Claims 1 - 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 25 are directed to system claims.  Independent claim 13 is directed to a method claim. Therefore, on its face, each independent claim is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Each of independent claims 1, 13,and 25 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  The independent claims 1, 13, and 25 include the steps of receiving, generating, navigating, detecting, maintaining, and again navigating where these steps under their broadest reasonable interpretation, cover certain methods of using a combination of performing mathematical operations and mental processes.
The independent claim 1, 13, and 25 include the steps of receiving, generating, navigating, detecting, maintaining, and again navigating where these steps under their broadest reasonable interpretation, cover certain methods of a machine, process, and improvements thereof using a combination of performing mathematical operations and mental processes.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2A
Under Step 2A, Prong One, claims 1, 13, and 25 recite, in part, method(s) of performing mathematical operations and mental processes.  Specifically, the claimed invention is an apparatus wherein an aircraft receives an in-flight emergency recite a judicial exception of an abstract idea.
Under Step 2A, Prong One, claims 1, 13, and 25 recite, in part, performing mathematical operations and mental processes.  Specifically, the claimed invention is a method for performing operations wherein an aircraft receives an in-flight emergency notification; generates an aircraft emergency solution; navigates the aircraft to a first geolocation associated with the excess fuel; detects that current aircraft geolocation matches a geolocation corresponding to the excess fuel; maintains the aircraft’s position to jettison the excess fuel; and finally navigate the aircraft to another geolocation respective to an airport.  Other than reciting a computing device and display, and computing system, nothing in the claims precludes the steps from being directed to methods wherein once it is understood that the fuel has exceeded a maximum landing weight, a human person might perform the requisite mathematical operations and mental processes to execute navigation to either a holding pattern where the excess fuel might be consumed, and / or jettisoning the excess fuel before navigating to a landing field / airport.

EVALUATING WHEREHTER A JUDICIAL EXCEPTION IS INTEGRATED INTO A PRACTICAL APPLICATION
Under Step 2A, Prong Two, the “methods of performing mathematical operations and mental processes judicial exception is not integrated into a practical application.  For example, claim 16 recites the additional elements of receiving, generating, navigating, detecting, maintaining, and again navigating. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements wherein an aircraft receives an in-flight emergency notification; generates an aircraft emergency solution; navigates the aircraft to a first geolocation associated with the excess fuel; detects that current aircraft geolocation matches a geolocation corresponding to the excess fuel; maintains the aircraft’s position to jettison the excess fuel; and finally navigate the aircraft to another geolocation respective to an airport is not integrated into the claims as a whole, claims 1, 13, and 25 are directed to an abstract idea.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2B
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application (i.e., Step 2A, Prong Two), the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an inventive concept.  Therefore, independent claims 1, 13, and 25 are not patent eligible. 
Dependent claims 2 – 12, and 14 - 24 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 – 12, and 14 - 24, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 2 – 12, and 14 - 24 are patent ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0031565 A1 to MOHAN et al. (herein after "Mohan").
 
As to Claim 13,
Mohan is considered to disclose a method for generating aircraft emergency solution data structures (see at least Figs. 2 -3 ~ 202 process method block, "Detect unsafe condition", ¶0019, ¶0022, ¶0033, In particular, see ¶0019, "sensors 106a-106n may, in various embodiments, detect any of a variety of undesirable conditions associated with the aircraft ( e.g., an engine malfunction, an unsafe cabin pressure, a passenger emergency, any of a variety of mechanical problems, such as a landing gear retraction failure, an improperly sealed aircraft door, a cracked window, an unusual trim requirement, a malfunctioning stabilizer or split flap) and the like."  See ¶0033), method comprising: 
receiving an in-flight emergency notification data structure associated with an aircraft identifier, the aircraft identifier associated with an aircraft (see at least sensors 106a-106n may, in various embodiments, detect any of a variety of undesirable conditions associated with the aircraft ( e.g., an engine malfunction, an unsafe cabin pressure, a passenger emergency, any of a variety of mechanical problems, such as a landing gear retraction failure, an improperly sealed aircraft door, a cracked window, an unusual trim requirement, a malfunctioning stabilizer or split flap) and the like."  See ¶0020, “FMS 102 may receive data supplied by any of the sensors 106a-106n… based upon the received data, determine or generate an updated flight plan in response to the determination that a flight plan should be discarded and/or adjusted and/or recalculated… FMS 102 may determine whether the updated flight plan will result, if fuel is not dissipated prior to landing, in an overweight landing by the aircraft.”  Emphasis added.  Mohan’s described “overweight” condition of the aircraft denotes an aircraft emergency condition, where Mohan then teaches where this aircraft emergency condition is received, identified, and then subsequently addressed respective to the identified aircraft.  See ¶0033); 
generating an aircraft emergency solution data structure, the aircraft emergency solution data structure based at least in part on the in-flight emergency notification data structure, aircraft location coordinates, and an aircraft attribute data structure (see at least Fig. 2, ¶0019 - ¶0022.  In particular, see ¶0022, "a process 200 for averting an overweight landing is shown… process 200 describes… process for dissipating fuel by jettisoning fuel from the aircraft. Where fuel is jettisoned, typically, the aircraft is equipped with one or more fuel jettisoning valves or outlets capable of jettisoning fuel at a variety of rates from a fuel storage tank of the ), 
wherein the aircraft emergency solution data structure comprises excess fuel solution location coordinates, one or more of a fuel burn instruction or a fuel jettison instruction, and an excess fuel amount (see at least Figs. 2 - 4, ¶0022, ¶0025, and ¶0033.  In particular, see Fig. 2.  

    PNG
    media_image1.png
    654
    473
    media_image1.png
    Greyscale

See ¶0025, "In the event that the FMS 102 determines that the WAD may exceed the MLW (step 208) of the aircraft (the MLW being a known value, stored, in various embodiments, by the avionics database 104), the FMS 102 and/or the flight crew may determine whether to jettison fuel (step 210), whether to place the aircraft in a ; 
navigating the aircraft to a location associated with the excess fuel solution location coordinates (see at least Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  See ¶0027, "a fuel jettisoning model (216). The fuel jettisoning model may include a variety of data, such as, for example, a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like."  Emphasis added); and 
upon detecting that current aircraft location coordinates match excess fuel solution location coordinates (see at least Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  See ¶0027, "The fuel jettisoning model may include a variety of data, such as… "jettisoning waypoints"), 
maintaining an aircraft position in the current aircraft location coordinates until one or more of an amount of fuel is burned equivalent to the excess fuel amount or an amount of fuel is jettisoned equivalent to the excess fuel amount.  (See at least Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  See ¶0027, "a fuel jettisoning model (216). The fuel jettisoning model may include a variety of data, such as, for example, a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, and 11 – 14, 16 - 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0031565 A1 to MOHAN et al. (herein after "Mohan") in view of U.S. Patent Application Publication No. 2003/0206102 A1 to JOAO (herein after "Joao").

As to Claim 1,
Mohan is considered to disclose an apparatus for generating aircraft emergency solution data structures, the apparatus (see Figs. 2 -3 ~ 202 process method block, "Detect unsafe condition", ¶0019, ¶0022, ¶0033, In particular, see ¶0019, "sensors 106a-106n may, in various embodiments, detect any of a variety of undesirable conditions associated with the aircraft ( e.g., an engine malfunction, an unsafe cabin pressure, a passenger emergency, any of a variety of mechanical problems, such as a landing gear retraction failure, an improperly sealed aircraft door, a cracked window, an unusual trim requirement, a malfunctioning stabilizer or split flap) and the like."  See ¶0033) comprising 
at least one processor and at least one memory storing instructions that, with the at least one processor (see Fig. 1, and ¶0042 - ¶0044.  In particular, see ¶0042.  FMs 102 contains the disclosure's described processor), cause the apparatus to: 
receive an in-flight emergency notification data structure associated with an aircraft identifier, the aircraft identifier associated with an aircraft (see Figs. 2 -3 ~ 202 process method block, "Detect unsafe condition", ¶0019, ¶0022, ¶0033, In particular, see ¶0019, "sensors 106a-106n may, in various embodiments, detect any of a variety of undesirable conditions associated with the aircraft ( e.g., an engine malfunction, an unsafe cabin pressure, a passenger emergency, any of a variety of mechanical problems, such as a landing gear retraction failure, an improperly sealed aircraft door, a cracked window, an unusual trim requirement, a malfunctioning stabilizer or split flap) and the like."  See ¶0020, “FMS 102 may receive data supplied by any of the sensors 106a-106n… based upon the received data, determine or generate an updated flight plan in response to the determination that a flight plan should be discarded and/or adjusted and/or recalculated… FMS 102 may determine whether the updated flight plan will result, if fuel is not dissipated prior to landing, in an overweight landing by the aircraft.”  Emphasis added.  Mohan’s described “overweight” condition of the aircraft denotes an aircraft emergency condition, where Mohan then teaches where this aircraft emergency condition is received, identified, and then subsequently addressed respective to the identified aircraft.  See ¶0033); 
generate an aircraft emergency solution data structure, the aircraft emergency solution data structure based at least in part on the in-flight emergency notification data structure, aircraft location coordinates, and an aircraft attribute data structure (see Fig. 2, ¶0019 - ¶0022.  In particular, see ¶0022, "a process 200 for averting an overweight landing is shown… process 200 describes… process for dissipating fuel by jettisoning fuel from the aircraft. Where fuel is jettisoned, typically, the aircraft is equipped with one or more fuel jettisoning valves or outlets capable of jettisoning fuel at a variety of rates from a fuel storage tank of the aircraft. The processor may also permit and/or enable an FMS 102 to display accurate time , 
wherein the aircraft emergency solution data structure comprises excess fuel solution location coordinates, one or more of a fuel burn instruction or a fuel jettison instruction, and an excess fuel amount (see Figs. 2 - 4, ¶0022, ¶0025, and ¶0033.  In particular, see Fig. 2 ~ process method steps 208 – 216.

    PNG
    media_image1.png
    654
    473
    media_image1.png
    Greyscale

See Fig. 4 ~ process methods steps 408 – 410.

    PNG
    media_image2.png
    819
    478
    media_image2.png
    Greyscale

See ¶0025, "In the event that the FMS 102 determines that the WAD may exceed the MLW (step 208) of the aircraft (the MLW being a known value, stored, in various embodiments, by the avionics database 104), the FMS 102 and/or the flight crew may determine whether to jettison fuel (step 210), whether to place the aircraft in a holding pattern (step 212), whether to descend to a lower altitude, and/or to perform any other operation that enables the aircraft to dissipate excess fuel prior to reaching the alternate landing destination”);
navigate the aircraft to a first location associated with the excess fuel solution location coordinates (see Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  See ¶0027, "a fuel jettisoning model (216). The fuel jettisoning model may jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like."  Emphasis added); 
upon detecting that current aircraft location coordinates match excess fuel solution location coordinates (see Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  See ¶0027, "The fuel jettisoning model may include a variety of data, such as… "jettisoning waypoints"), 
maintain an aircraft position in the current aircraft location coordinates for an excess fuel solution amount of time comprising an amount of time sufficient for an amount of fuel to be burned equivalent to the excess fuel amount or an amount of fuel to be jettisoned equivalent to the excess fuel amount (see Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  

    PNG
    media_image1.png
    654
    473
    media_image1.png
    Greyscale

See ¶0027, "a fuel jettisoning model (216). The fuel jettisoning model may include a variety of data, such as, for example, a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like."  Emphasis added); and 
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest navigating the aircraft to a second location associated with landing airport coordinates.


In Joao’s work presents an anti-theft deterrent and flight control system for aircraft which comprises a transceiver wherein it generates a distinct signal which is indicative of the signal transmitted from the transmitter. At least a portion of the transmitted signal can include a valid access code, which accesses the receiver and the apparatus. The access code serves to provide for security measures which can be taken in conjunction with the use of the apparatus.
Joao’s anti-theft deterrent and flight control system for aircraft further teaches navigating the aircraft to a second location associated with landing airport coordinates.  (See Figs. 1 – 4, 5A – 5B, 17 – 20, ¶0311, ¶0574, and ¶0578 - ¶0579.  In particular, see ¶0311, “The automatic pilot can be utilized in conjunction with a global positioning device, the position and locating device (system) 13, and a navigation system… In the case of… emergency situation… a revised or emergency flight plan can be transmitted to the automatic pilot in order to direct or fly the airplane to an emergency landing location. The revised or emergency flight plan can also include data and/or information regarding the airport or airfield selected for landing as well as a runway code or codes corresponding to the runway selected for landing.”  See ¶0578 – ¶0579, “The automatic pilot can also automatically dump any excess fuel in flight while retaining any required amount needed to reach the destination as well as retaining a reserve fuel amount. Fuel can be dumped so as to eliminate the danger of an explosion during flight, during landing, or upon the airplane coming to a stop.”  Joao teaches diverting the aircraft from 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Mohan’s aircraft control system for averting overweight landing scenarios with the flight navigation and diversion flight navigation, based upon emergency conditions, as taught by Joao.  (See ¶0311, and ¶0578 - ¶0579.)  Motivation for combining the element(s) can include, but are not limited to:  facilitating aircraft to navigate to safe locations wherein the aircraft dumps fuel to reduce the weight of the airplane to achieve maximum landing weight, and / or in emergency conditions.

As to Claim 2,
Modified Mohan substantially discloses the apparatus of claim 1, 
wherein generating the aircraft emergency solution data structure comprises applying a trained emergency solutions model to a real time input vector associated with the flight emergency notification data structure.  (See Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  See ¶0027, "a fuel jettisoning model (216). The fuel jettisoning model may include a variety of data, such as, for example, a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more 

As to Claim 3,
Modified Mohan substantially discloses the apparatus of claim 1, 
wherein the trained emergency solutions model comprises decision trees.  (See Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  

    PNG
    media_image1.png
    654
    473
    media_image1.png
    Greyscale

See ¶0027, "a fuel jettisoning model (216). The fuel jettisoning model may include a variety of data, such as, for example, a quantity of fuel to jettison, a time or 

As to Claim 4,
Modified Mohan substantially discloses the apparatus of claim 1, 
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest wherein the aircraft emergency solution data structure comprises 
a fuel jettison instruction and landing airport location coordinates, and 
wherein the excess fuel solution location coordinates are associated with one or a preferred fuel jettison site identifier selected from a list of candidate fuel jettison site identifiers or a preferred fuel burn site identifier selected from a list of candidate fuel burn site identifiers.
On the other hand, Joao’s anti-theft deterrent and flight control system for aircraft teaches wherein the aircraft emergency solution data structure comprises a fuel jettison instruction and landing airport location coordinates (see Figs. 1 – 4, 5A – 5B, 17 – 20, ¶0311, ¶0574, and ¶0578 - ¶0579.  In particular, see ¶¶0578 – ¶0579, “The automatic pilot can also automatically dump any excess fuel in flight while retaining any required amount needed to reach the destination as well as retaining a reserve fuel amount. Fuel 


As to Claim 5,
Modified Mohan substantially discloses the apparatus of claim 4, 
 wherein the at least one memory stores instructions that, with the at least one processor (see Fig. 1, and ¶0042 - ¶0044.  In particular, see ¶0044, “steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in… A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art”), further cause the apparatus to: 
transmit one of the preferred fuel jettison site identifier (see ¶0030, ¶0040, and claim 13.   In particular, see ¶0030, “following control action to avoid an excluded zone or boundary the plane would continue to be flown by autopilot to a pre-determined location. The location may be a "safe" airport; for example, a nearby military air base FMS 102 continues to determine predictions, these may be transmitted to one or more airlines and/or airports (e.g., traffic control towers) in order to aid airport personnel in the management of aircraft landing and/or takeoff schedules."  Emphasis added)
and the list of candidate fuel jettison site identifiers or the preferred fuel burn site identifier selected (see ¶0025 - ¶0026.  In particular, see ¶0025, "FMS 102 determines that the WAD may exceed the MLW (step 208) of the aircraft (the MLW being a known value, stored, in various embodiments, by the avionics database 104), the FMS 102 and/or the flight crew may determine whether to jettison fuel (step 210), whether to place the aircraft in a holding pattern (step 212), whether to descend to a lower altitude, and/or to perform any other operation that enables the aircraft to dissipate excess fuel prior to reaching the alternate landing destination."  Mohan teaches a plurality of geographic areas and / or sites that may be candidate locations where fuel can be jettisoned, and / or dissipated)
and the list of candidate fuel burn site identifiers to an air traffic control (ATC) device.  (See ¶0030, ¶0040, and claim 13.   In particular, see ¶0030, “following control action to avoid an excluded zone or boundary the plane would continue to be flown by autopilot to a pre-determined location. The location may be a "safe" airport; for example, a nearby military air base (which is better equipped to deal with saboteurs). In such circumstances the control system of the invention optionally activates systems 

As to Claim 6,
Modified Mohan substantially discloses the apparatus of claim 4, 
wherein selection of the excess fuel solution location coordinates is based in part on metadata or retrieved data associated with (see Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216, Fig. 3 ~ process method blocks 302 - 312, Fig. 4 ~ process block 404.  See ¶0026 - ¶0027, This decision may be based, for example, on data such as weather data, which may necessitate an overweight landing if, for example, a weather event will reach the aircraft prior to the time that the desired landing weight is reached.  To jettison fuel… a fuel jettisoning Model… a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel) one or more of each candidate fuel jettison site identifier in the list of candidate fuel jettison site identifiers or each candidate fuel burn site identifier in the list of candidate fuel burn site identifiers.  (See ¶0025 - ¶0026.  In particular, see ¶0025, "FMS 102 determines that the WAD may exceed the MLW (step 208) of the aircraft (the MLW being a known value, stored, in various 

As to Claim 7,
Modified Mohan substantially discloses the apparatus of claim 6, 
wherein the metadata or retrieved data comprises one or more of populated area data, weather conditions and altitude sufficient to vaporize jettisoned fuel prior to reaching a location associated with each candidate fuel jettison site identifier (See Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216, Fig. 3 ~ process method blocks 302 - 312, Fig. 4 ~ process block 404.  See ¶0026 - ¶0027, “In the… event that the FMS 102 determines that the WAD may not exceed the MLW of the aircraft… FMS 102… may determine that an aircraft should perform or may need to perform an overweight landing (e.g., where such a landing is unavoidable).  This decision may be based, for example, on data such as weather data, which may necessitate an overweight landing if, for example, a weather event will reach the aircraft prior to the time that the desired landing weight is reached.  To jettison fuel… a fuel jettisoning Model… a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like.”  Emphasis added), 
present fuel conditions of the aircraft, or ability to maintain minimum five nautical miles between the aircraft and other aircraft.  (See Figs.1 - 4, ¶0017 - ¶0018, ¶0022 - ¶0027, ¶0032, and ¶0039.  In particular, see ¶0022, “FMS 102 to display accurate time and/or fuel predictions at one or more designated waypoints (e.g., holding pattern endpoints) and/or in real-time as during flight.) See ¶0032, “FMS 102… display for a flight crew an amount of fuel to be jettisoned to avoid an overweight landing.”  See ¶0039, “display… a fuel expenditure.”)

As to Claim 8,
Modified Mohan substantially discloses the apparatus of claim 1, 
wherein the excess fuel amount is determined based at least in part on a first amount of fuel used by the aircraft during a first flight distance from a take-off airport to a current position of the aircraft Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216.

    PNG
    media_image3.png
    529
    260
    media_image3.png
    Greyscale

See Fig. 3 ~ process method blocks 302 – 312.

    PNG
    media_image4.png
    634
    439
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    367
    362
    media_image5.png
    Greyscale

See ¶0017 - ¶0018, Mohan teaches where the excess fuel is determined from a take-off airport based upon "gross aircraft weight, a weight or amount of fuel stored within a fuel storage tank of the aircraft, a maximum landing weight ("MLW")... an amount of fuel remaining within a fuel storage tank of the aircraft" versus.  See ¶0026 - ¶0027, “In the… event that the FMS 102 determines that the WAD may not exceed the MLW of the aircraft… FMS 102… may determine that an aircraft should perform or may need to perform an overweight landing (e.g., where such a landing is unavoidable).  This decision may be based, for example, on data such… that the desired landing weight is reached.  To jettison fuel… a fuel jettisoning Model… a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like”)
plus a second flight distance from the current position of the aircraft to the excess fuel solution location coordinates (see Fig. 2, ¶0019 - ¶0022.  In particular, 
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest plus a third flight distance of the aircraft from the excess fuel solution coordinates to the landing airport location coordinates.
Joao’s anti-theft deterrent and flight control system for aircraft, on the other hand, teaches a third flight distance of the aircraft from the excess fuel solution coordinates to the landing airport location coordinates.  (See Figs. 1 – 4, 5A – 5B, 17 – 20, ¶0311, ¶0574, and ¶0578 - ¶0579.  In particular, see ¶0311, “The automatic pilot can be utilized in conjunction with a global positioning device, the position and locating device (system) 13, and a navigation system… In the case of… emergency situation… a revised or emergency flight plan can be transmitted to the automatic pilot in order to direct or fly the airplane to an emergency landing location. The revised or emergency flight plan can also include data and/or information regarding the airport or airfield selected for landing as well as a runway code or codes corresponding to the runway selected for landing.”  See ¶0578 – ¶0579, “The automatic pilot can also automatically dump any excess fuel in flight while retaining any required amount needed to reach the destination as well as retaining a reserve fuel amount. Fuel can be dumped so as to eliminate the danger of 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Mohan’s aircraft control system for averting overweight landing scenarios with the flight navigation and diversion flight navigation, based upon emergency conditions, as taught by Joao.  (See ¶0311, and ¶0578 - ¶0579.)  Motivation for combining the element(s) can include, but are not limited to:  facilitating aircraft to navigate to safe locations wherein the aircraft dumps fuel to reduce the weight of the airplane to achieve maximum landing weight, and / or in emergency conditions.

As to Claim 9,
Modified Mohan substantially discloses the apparatus of claim 8, 
wherein the excess fuel amount is further determined by subtracting from a maximum take-off weight of the aircraft, a maximum landing weight of the aircraft, and the excess fuel amount.  (See Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216, Fig. 3 ~ process method blocks 302 - 312, Fig. 4 ~ process block 404, ¶0017 - ¶0018, Mohan teaches 

As to Claim 11,
Modified Mohan substantially discloses the apparatus of claim 1, 
wherein the memory further comprises instructions (see ¶0017, ¶0042, and ¶0044.  In particular, see ¶0044) that cause the apparatus to: 
render for display an interface comprising a graphical highway-on-the-sky map representative of a path to the excess fuel solution location coordinates.  (See ¶0025 - ¶0026, ¶0030, ¶0040, and claim 13.  In particular, see ¶0025, "FMS 102 determines that the WAD may exceed the MLW (step 208) of the aircraft (the MLW being a known value, stored, in various embodiments, by the avionics database 104), 
As to Claim 14,
Modified Mohan substantially disclose the method of claim 13, 
wherein the excess fuel solution location coordinates are associated with a preferred fuel jettison site identifier selected from a list of candidate fuel jettison site identifiers.  (See ¶0025 - ¶0026.  In particular, see ¶0025, "FMS 102 determines that the WAD may exceed the MLW (step 208) of the aircraft (the MLW being a known value, stored, in various embodiments, by the avionics database 104), the FMS 102 
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest wherein the aircraft emergency solution data object comprises a fuel jettison instruction and landing airport location coordinates.
Conversely, Joao’s anti-theft deterrent and flight control system for aircraft teaches wherein the aircraft emergency solution data object comprises a fuel jettison instruction and landing airport location coordinates.  (See Figs. 1 – 4, 5A – 5B, 17 – 20, ¶0311, ¶0574, and ¶0578 - ¶0579.  In particular, see ¶0311, “The automatic pilot can be utilized in conjunction with a global positioning device, the position and locating device (system) 13, and a navigation system… In the case of… emergency situation… a revised or emergency flight plan can be transmitted to the automatic pilot in order to direct or fly the airplane to an emergency landing location. The revised or emergency flight plan can also include data and/or information regarding the airport or airfield selected for landing as well as a runway code or codes corresponding to the runway selected for landing.”  See ¶0578 – ¶0579, “The automatic pilot can also automatically dump any excess fuel in flight while retaining any required amount needed to reach the destination as well as retaining a reserve fuel amount. Fuel can be dumped so as to 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Mohan’s aircraft control system for averting overweight landing scenarios with the flight navigation and diversion flight navigation, based upon emergency conditions, as taught by Joao.  (See ¶0311, and ¶0578 - ¶0579.)  Motivation for combining the element(s) can include, but are not limited to:  facilitating aircraft to navigate to safe locations wherein the aircraft dumps fuel to reduce the weight of the airplane to achieve maximum landing weight, and / or in emergency conditions.

As to Claim 16,
Modified Mohan substantially discloses the method of claim 13, wherein the aircraft emergency solution data structure comprises a fuel burn instruction (see Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216, Fig. 3 ~ process method blocks 302 - 312, Fig. 4 ~ process block 404.  See ¶0026 - ¶0027, “In the… event that the FMS 102 determines that the WAD may not exceed the MLW of the aircraft… FMS 102… may determine that an aircraft should perform or may need to perform an overweight landing (e.g., where , and 
wherein the excess fuel solution location coordinates are associated with a burn jettison site identifier.  (See Figs. 2 - 4, ¶0022, ¶0025 - ¶0027, and ¶0033.  In particular, see Fig. 2.  See ¶0027, "a fuel jettisoning model (216). The fuel jettisoning model may include a variety of data, such as, for example, a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like."  Emphasis added.)

As to Claim 17,
Modified Mohan substantially disclose the method of claim 14, 
wherein selection of the excess fuel solution location coordinates is based in part on metadata associated with (see Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216, Fig. 3 ~ This decision may be based, for example, on data such as weather data, which may necessitate an overweight landing if, for example, a weather event will reach the aircraft prior to the time that the desired landing weight is reached.  To jettison fuel… a fuel jettisoning Model… a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel) one or more of each candidate fuel jettison site identifier or each candidate fuel burn site identifier in a list of candidate fuel jettison site identifiers and candidate fuel burn site identifiers.  (See ¶0025 - ¶0026.  In particular, see ¶0025, "FMS 102 determines that the WAD may exceed the MLW (step 208) of the aircraft (the MLW being a known value, stored, in various embodiments, by the avionics database 104), the FMS 102 and/or the flight crew may determine whether to jettison fuel (step 210), whether to place the aircraft in a holding pattern (step 212), whether to descend to a lower altitude, and/or to perform any other operation that enables the aircraft to dissipate excess fuel prior to reaching the alternate landing destination."  Mohan teaches a plurality of geographic areas and / or sites that may be candidate locations where fuel can be jettisoned, and / or dissipated.)

As to Claim 18,
Modified Mohan substantially discloses the method of claim 17, 
wherein the metadata comprises one or more of populated area data, weather conditions and altitude sufficient to vaporize jettisoned fuel prior to reaching a location associated with each candidate fuel jettison site identifier (See Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216, Fig. 3 ~ process method blocks 302 - 312, Fig. 4 ~ process block 404.  See ¶0026 - ¶0027, “In the… event that the FMS 102 determines that the WAD may not exceed the MLW of the aircraft… FMS 102… may determine that an aircraft should perform or may need to perform an overweight landing (e.g., where such a landing is unavoidable).  This decision may be based, for example, on data such as weather data, which may necessitate an overweight landing if, for example, a weather event will reach the aircraft prior to the time that the desired landing weight is reached.  To jettison fuel… a fuel jettisoning Model… a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like.”  Emphasis added), 
 
present fuel conditions of the aircraft, or ability to maintain minimum five nautical miles between the aircraft and other aircraft.  (See Figs.1 - 4, ¶0017 - ¶0018, ¶0022 - ¶0027, ¶0032, and ¶0039.  In particular, see ¶0022, “FMS 102 to display accurate time and/or fuel predictions at one or more designated waypoints (e.g., holding pattern endpoints) and/or in real-time as during flight.) See ¶0032, “FMS 102… display for a flight crew an amount of fuel to be jettisoned to avoid an overweight landing.”  See ¶0039, “display… a fuel expenditure.”)

As to Claim 19,
Modified Mohan substantially discloses the method of claim 17, 
wherein the excess fuel amount is determined based at least in part on a first amount of fuel used by the aircraft during a first flight distance from a take-off airport to a current position of the aircraft (see Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216, Fig. 3 ~ process method blocks 302 - 312, Fig. 4 ~ process block 404, ¶0017 - ¶0018, Mohan teaches where the excess fuel is determined from a take-off airport based upon "gross aircraft weight, a weight or amount of fuel stored within a fuel storage tank of the aircraft, a maximum landing weight ("MLW")... an amount of fuel remaining within a fuel storage tank of the aircraft" versus.  See ¶0026 - ¶0027, “In the… event that the FMS 102 determines that the WAD may not exceed the MLW of the aircraft… FMS 102… may determine that an aircraft should perform or may need to perform an overweight landing (e.g., where such a landing is unavoidable).  This decision may be based, for example, on data such… that the desired landing weight is reached.  To jettison fuel… a fuel jettisoning Model… a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like”)
plus a second flight distance from the current position of the aircraft to preferred fuel burn site location coordinates.  (See Fig. 2, ¶0019 - ¶0022.  In particular, see ¶0022, "a process 200 for averting an overweight landing is shown… process 200 describes… process for dissipating fuel by jettisoning fuel from the aircraft.  

As to Claim 20,
Modified Mohan substantially discloses the method of claim 14, wherein the excess fuel amount is determined based at least in part on a first amount of fuel used by the aircraft during a first flight distance from a take-off airport location to a current position of the aircraft (see Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216.

    PNG
    media_image3.png
    529
    260
    media_image3.png
    Greyscale

See Fig. 3 ~ process method blocks 302 – 312.

    PNG
    media_image4.png
    634
    439
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    367
    362
    media_image5.png
    Greyscale

See ¶0017 - ¶0018, Mohan teaches where the excess fuel is determined from a take-off airport based upon "gross aircraft weight, a weight or amount of fuel stored within a fuel storage tank of the aircraft, a maximum landing weight ("MLW")... an amount of fuel remaining within a fuel storage tank of the aircraft" versus.  See ¶0026 - ¶0027, “In the… event that the FMS 102 determines that the WAD may not exceed the MLW of the aircraft… FMS 102… may determine that an aircraft should perform or may need to perform an overweight landing (e.g., where such a landing is unavoidable).  This decision may be based, for example, on data such… that the desired landing weight is reached.  To jettison fuel… a fuel jettisoning Model… a quantity of fuel to jettison, a time or times during the flight to jettison fuel (e.g., one or more "jettisoning waypoints", quantities, and the like), one or more rates at which to jettison fuel, one or more jettisoning valves or outlets to utilize, a quantity of fuel burnt by the engines while fuel is being jettisoned, and the like”)
plus a second flight distance from the current position of the aircraft to preferred fuel jettison site coordinates (see Fig. 2, ¶0019 - ¶0022.  In particular, see 
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest plus a third flight distance of the aircraft from the excess fuel solution coordinates to the landing airport location coordinates.
Joao’s anti-theft deterrent and flight control system for aircraft, on the other hand, teaches a third flight distance of the aircraft from the excess fuel solution coordinates to the landing airport location coordinates.  (See Figs. 1 – 4, 5A – 5B, 17 – 20, ¶0311, ¶0574, and ¶0578 - ¶0579.  In particular, see ¶0311, “The automatic pilot can be utilized in conjunction with a global positioning device, the position and locating device (system) 13, and a navigation system… In the case of… emergency situation… a revised or emergency flight plan can be transmitted to the automatic pilot in order to direct or fly the airplane to an emergency landing location. The revised or emergency flight plan can also include data and/or information regarding the airport or airfield selected for landing as well as a runway code or codes corresponding to the runway selected for landing.”  See ¶0578 – ¶0579, “The automatic pilot can also automatically dump any excess fuel in flight while retaining any required amount needed to reach the destination as well as retaining a reserve fuel amount. Fuel can be dumped so as to eliminate the danger of 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Mohan’s aircraft control system for averting overweight landing scenarios with the flight navigation and diversion flight navigation, based upon emergency conditions, as taught by Joao.  (See ¶0311, and ¶0578 - ¶0579.)  Motivation for combining the element(s) can include, but are not limited to:  facilitating aircraft to navigate to safe locations wherein the aircraft dumps fuel to reduce the weight of the airplane to achieve maximum landing weight, and / or in emergency conditions.

As to Claim 21,
Modified Mohan substantially discloses the method of claim 20, 
wherein the excess fuel amount is further determined by subtracting from a maximum take-off weight of the aircraft, a maximum landing weight of the aircraft and the excess fuel amount.  (See Figs.1 - 4, ¶0017 - ¶0018, and ¶0022 - ¶0027.  In particular, see Fig. 2 ~ process method blocks 206 - 210, and 216, Fig. 3 ~ process method blocks 302 - 312, Fig. 4 ~ process block 404, ¶0017 - ¶0018, Mohan teaches 

As to Claim 23,
Modified Mohan substantially discloses the method of claim 13, further comprising: 
rendering for display an interface comprising a graphical highway-on-the-sky map representative of a path to the excess fuel solution location coordinates.  (See ¶0025 - ¶0026, ¶0030, ¶0040, and claim 13.  In particular, see ¶0025, "FMS 102 determines that the WAD may exceed the MLW (step 208) of the aircraft (the MLW being a known value, stored, in various embodiments, by the avionics database 104), the FMS 102 and/or the flight crew may determine whether to jettison fuel (step 210), 

Claims 10 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0031565 A1 to MOHAN et al. (herein after "Mohan") in view of U.S. Patent Application Publication No. 2003/0206102 A1 to JOAO (herein after "Joao"), and further in view of U.S. Patent Application Publication No. 2016/0292932 A1 to GREMMERT et al. (herein after "Gremmert").

As to Claim 10,
the apparatus of claim 1. 
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest wherein the memory further comprises instructions that cause the apparatus to: 
retrieve one or more of enhanced ground proximity warning system (EGPWS) terrain data, weather data, navigation data from a navigation database, crowd-sourced sensor data, air traffic data, flight information exchange model (FIXM) data, weather information exchange model (WXXM) data, or aeronautical information exchange model (AIXM) data.
Therefore, Gremmert is introduced to combine with Mohan’s aircraft control system for averting overweight landing scenarios, in view of Joao’s anti-theft deterrent and flight control system for aircraft, to cure the gaps that Mohan has in disclosing the claimed invention.
Gremmert’s work presents an automated transmission of surveillance incident data or other anomalous incident data from an aircraft wherein it detects that the aircraft is in the status that makes available the selected data transmission mode.
While Mohan’s aircraft control system for averting overweight landing discusses wherein the memory further comprises instructions (see ¶0017, ¶0042, and ¶0044.  In particular, see ¶0044) to cause the apparatus to retrieve a plurality of data, including but not limited to, weather data in order to determine whether to jettison fuel (see ¶0026); Gremmert provides more clarification regarding retrieving one or more of enhanced ground proximity warning system (EGPWS) terrain data, weather data, navigation data 

    PNG
    media_image6.png
    437
    615
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    422
    612
    media_image7.png
    Greyscale

See ¶0050, EGPWS.)


As to Claim 22,
Modified Mohan substantially discloses the method of claim 13. 
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest retrieving one or more of enhanced ground proximity warning system (EGPWS) terrain data, weather data, navigation data from a navigation database, crowd-sourced sensor data, air traffic data, flight information exchange model (FIXM) data, weather information exchange model (WXXM) data, or aeronautical information exchange model (AIXM) data.
Gremmert’s automated transmission system of anomalous aircraft incident data retrieves one or more of enhanced ground proximity warning system (EGPWS) terrain data, weather data, navigation data from a navigation database, crowd-sourced sensor data, air traffic data, flight information exchange model (FIXM) data, weather information exchange model (WXXM) data, or aeronautical information exchange model (AIXM) 

    PNG
    media_image6.png
    437
    615
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    422
    612
    media_image7.png
    Greyscale

See ¶0050, EGPWS.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Mohan’s aircraft control system for averting .

Claims 12 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0031565 A1 to MOHAN et al. (herein after "Mohan") in view of U.S. Patent Application Publication No. 2003/0206102 A1 to JOAO (herein after "Joao"), and further in view of U.S. Patent Application Publication No. 2018/0292953 A1 to PANDYA et al. (herein after "Pandya").

As to Claim 12,
Modified Mohan substantially discloses the apparatus of claim 1, wherein the memory comprises instructions.  (See ¶0017, ¶0042, and ¶0044.  In particular, see ¶0044.)
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest validating that a checklist procedure has been completed prior to jettisoning or burning fuel from the aircraft.
Therefore, Pandya is introduced to combine with Mohan’s aircraft control system for averting overweight landing scenarios, in view of Joao’s anti-theft deterrent and flight 
Pandya’s work presents an automated transmission of surveillance incident data or other anomalous incident data from an aircraft wherein it detects that the aircraft is in the status that makes available the selected data transmission mode.
Pandya further teaches validating that a checklist procedure has been completed prior to jettisoning or burning fuel from the aircraft.  (See Figs. 1 - 2, ¶0056, ¶0059, and ¶0084.  In particular, see Figs. 1 – 2.


    PNG
    media_image8.png
    661
    449
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    473
    696
    media_image9.png
    Greyscale


See Fig. 7 ~ process method block 704.  

    PNG
    media_image10.png
    161
    402
    media_image10.png
    Greyscale

See ¶0056, “the electronic checklist 106 and the first control page 108 are associated with a fuel subsystem… the electronic checklist 106 includes checklist items associated with a fuel jettison procedure… associated with a fuel jettison arm switch being armed, a second checklist item 203 associated with a fuel to remain selector being set… and a fifth checklist item 206 associated with the fuel jettison arm switch being configured in an OFF state.”  See ¶0084, “The plurality of control pages may include or correspond to the first control page 108… may include or correspond to the control elements… the macro-function control element… In some implementations, one 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Mohan’s aircraft control system for averting overweight landing scenarios with validating a checklist procedure prior to jettisoning fuel, as taught by Pandya.  Motivation for combining the element(s) can include, but are not limited to:  facilitating aircraft to navigate to safe locations wherein the aircraft dumps fuel to reduce the weight of the airplane to achieve maximum landing weight, and / or in emergency conditions.

As to Claim 24,
Modified Mohan substantially discloses the method of claim 13. 
However, Mohan’s aircraft control system for averting overweight landing scenarios does not teach, or suggest validating that a checklist procedure has been completed prior to jettisoning fuel from the aircraft.
Conversely, Pandya’s system for displaying an aircraft checklist and the components thereupon teaches validating that a checklist procedure has been completed prior to jettisoning or burning fuel from the aircraft.  (See Figs. 1 - 2, ¶0056, ¶0059, and ¶0084.  In particular, see Figs. 1 – 2.


    PNG
    media_image8.png
    661
    449
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    473
    696
    media_image9.png
    Greyscale


See Fig. 7 ~ process method block 704.  

    PNG
    media_image10.png
    161
    402
    media_image10.png
    Greyscale

See ¶0056, “the electronic checklist 106 and the first control page 108 are associated with a fuel subsystem… the electronic checklist 106 includes checklist items associated with a fuel jettison procedure… associated with a fuel jettison arm switch being armed, a second checklist item 203 associated with a fuel to remain selector being set… and a fifth checklist item 206 associated with the fuel jettison arm switch being configured in an OFF state.”  See ¶0084, “The plurality of control pages may include or correspond to the first control page 108… may include or correspond to the control elements… the macro-function control element… In some implementations, one or more control pages of the plurality of control pages include or correspond to a synoptic page (e.g., a page that provides an overview of command state information and/or control state information of a system or a subsystem.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Mohan’s aircraft control system for averting overweight landing scenarios with validating a checklist procedure prior to jettisoning fuel, as taught by Pandya.  Motivation for combining the element(s) can include, but are not limited to:  facilitating aircraft to navigate to safe locations wherein the aircraft dumps fuel to reduce the weight of the airplane to achieve maximum landing weight, and / or in emergency conditions.

Allowable Subject Matter
Claims 15 and 25 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Moravek et al. (U.S. Pub. No. 2017/0229024 A1) discloses technologies for generating a route that facilitates navigating a vehicle to a diversion destination while satisfying applicable safety thresholds or other constraints, such as a maximum landing weight. One exemplary method of facilitating an aircraft landing at a diversion airport involves obtaining a current position of the aircraft, identifying a landing threshold influenced by a characteristic of the aircraft, obtaining one or more constraints associating with diverting to the diversion airport, and determining a route from the current position to the diversion airport based at least in part on the landing threshold and the one or more constraints. (See Figs. 3 - 4, ¶0043 - ¶00457.  In particular, see Fig. 3 ~ process method steps 300 - 310. See ¶0044 - ¶0045.) The route satisfies the constraints and results in a predicted value for the aircraft, e.g., a predicted aircraft landing weight, that satisfies the landing threshold.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661